 Case 1:17-cv-07417-VM-HBP Document 99 Filed 12/17/18 Page 1 of 6
                                                  USDCSDNY
                                                  DOCUMENT
                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                  DOC#:------,----
SOUTHERN DISTRICT OF NEW YORK                                 DATE FILED: IL/ l
                                                                                   •
                                                                                        T:
-----------------------------------x
COVENTRY CAPITAL US LLC,
                                                        17 Civ. 7417        (VM)
                             Plaintiff,

      - against -                                       DECISION .AND ORDER

EEA LIFE SETTLEMENTS, INC., et al.,:

                             Defendants.
-----------------------------------x
VICTOR MARRERO, United States District Judge.

      On September 21, 2018, plaintiff Coventry Capital US LLC

("Coventry")         submitted    a   letter     requesting       a   pre-motion

conference concerning Coventry's               contemplated motion for              a

preliminary          injunction       against         Defendant       EEA      Life

Settlements,     Inc.    ( "EEA") .   ( See "September 21 Letter," Dkt.

No.   8 4.)   This    case concerns       a   portfolio of life insurance

policies      (the "Portfolio")       Coventry contracted to buy from

EEA, and which Coventry alleges EEA is now offering to others;

therefore, Coventry requests that the Court enjoin EEA "from

selling,      transferring,      or pledging" the Portfolio.                (Id.   at

1.)    Coventry argues that a sale to a different buyer would

"vitiate" Coventry's ability to obtain specific performance

of the contract to buy the Portfolio and would "render EEA

judgment      proof     by    dissipating       its    only    assets."        (Id.)

Coventry contends that these two outcomes would constitute

"irreparable harm," because they would deprive Coventry of a
                                          1
Case 1:17-cv-07417-VM-HBP Document 99 Filed 12/17/18 Page 2 of 6




unique business opportunity and a remedy at law.                             (Id. at 2.)

Coventry also argues that its contract with EEA stipulates

that       breach     would    cause       irreparable        harm.     (Id.)     Further,

Coventry argues that it is likely to succeed on the merits

and that the balance of hardships and public interest favor

it.    (Id. at 3.)

        By     letter        dated      September       26,     2018,       EEA    opposed

Coventry's request for injunctive relief.                         (See "September 26

Letter,"       0kt.    No.     85.)     EEA argues          that Coventry's        request

should be denied because it fails to meet the requirements

for    a     preliminary       injunction:           most    notably,       EEA   asserts,

Coventry       cannot         show    an        irreparable     injury,         especially

because any potential harm to Coventry could be redressed by

money       damages.     ( See    id.      at    2.)   Further,       EEA    argues   that

Coventry has adduced no evidence to support its contention

that EEA would dissipate the proceeds of a Portfolio sale in

order to frustrate a potential judgment Coventry might obtain

against it.         (Id.)     EEA also denies that the contract defines

a Portfolio sale to a different buyer as irreparable harm.

(Id. at 2-3.) Finally, EEA argues that it is likely to succeed

on the merits and that the balance of hardships and public

interest favor it.             (Id. at 3.)




                                                 2
Case 1:17-cv-07417-VM-HBP Document 99 Filed 12/17/18 Page 3 of 6




       By letter dated October 2,            2018,    Coventry replied to

EEA' s September 2 6 Letter.       ( See "October 2 Letter," Dkt. No.

87.) Coventry emphasizes that the loss of the Portfolio would

be    an   irreparable      harm   because      "unlike   most       investment

vehicles,     the    life   insurance     policies      that    make     up        the

Portfolio are wholly unique." (Id. at 1.) It also argues that

positions EEA has taken in discovery support the inference

that EEA would not "maintain any assets upon a sale of the

Portfolio." (Id. at 2.)

       The   Court    heard   argument     on    Coventry's         request        for

injunctive relief on October 19, 2018, and reserved judgment

to allow the parties to explore a consensual resolution of

the case. By letter dated December 7, 2018, Coventry informed

the Court that it believed further settlement attempts would

not be productive and asked for a ruling on its injunction

request.     (See Dkt. No. 92.) By letter dated December 12, 2018,

EEA    concurred      in    Coventry's    assessment          and    joined         in

Coventry's request for a ruling.             ( See Dkt. No. 94.)

       The Court now construes Coventry's September 21 Letter

as a motion for a preliminary injunction. For the reasons set

forth below, Coventry's motion is DENIED.

       "A preliminary       injunction    is     an   extraordinary       remedy

never awarded as of right." Winter v.                 NRDC,    555 U.S.       7,    24


                                      3
Case 1:17-cv-07417-VM-HBP Document 99 Filed 12/17/18 Page 4 of 6




(2008). Because it "is one of the most drastic tools in the

arsenal        of     judicial        remedies,"              a    preliminary     injunction

"should not be granted unless the movant, by a clear showing,

carries     the burden of persuasion." Grand River Enter.                                      Six

Nations, Ltd. v.               Pryor,    481 F.3d 60,              66   (2d Cir. 2007)      (per

curiam)     ( internal quotation marks omitted) .

       "A      party          seeking          a       preliminary          injunction      must

demonstrate           ( 1)    either     (a)       a       likelihood of success on the

merits or           (b)      sufficiently serious questions going to the

merits to make them a fair ground for litigation and a balance

of hardships tipping decidedly in the movant's favor, and (2)

irreparable harm in the absence of the injunction." Faiveley

Transport Malmo AB v.                   Wabtec Corp.,              559 F.3d 110,      116      (2d

Cir.    2009)       (internal quotation marks and citation omitted).

"A showing of irreparable harm is the single most important

prerequisite for the issuance of a preliminary injunction."

Id. at 118 (internal quotation marks omitted). To demonstrate

irreparable harm, the movant "must demonstrate that absent a

preliminary injunction they will                               suffer an injury that is

neither remote nor speculative, but actual and imminent, and

one that cannot be remedied if a court waits until the end of

trial     to    resolve         the     harm."             Grand   River,    481   F.3d   at    66

(internal quotation marks omitted).


                                                       4
Case 1:17-cv-07417-VM-HBP Document 99 Filed 12/17/18 Page 5 of 6




        The Court finds that Coventry failed to show that,                            in

the absence of a preliminary injunction,                      it would suffer an

immediate injury that could not be remedied after trial by an

award of monetary damages. Even assuming that Coventry does

have    the   right   to       buy    the     Portfolio,      the   Court      is    not

persuaded that losing the opportunity to buy the Portfolio

would    constitute       an    irreparable          harm    that   could      not    be

adequately      compensated          in    damages.    As    Coventry       notes,    "a

value can be ascribed" to the Portfolio.                     (October 2 Letter at

1 n.2). The Court finds that the Portfolio is an alienable,

discrete,     and   intangible            financial   asset    that    is    fungible

with its dollar value.

        As to Coventry's second theory of irreparable harm, the

Court finds that Coventry has failed to make a "clear showing"

that EEA would be judgment proof after trial. See Grand River,

481 F.3d at 66.       Finally,        the Court rejects Coventry's third

theory of irreparable harm. Even assuming Coventry's reading

is   correct,    "contractual             language    declaring money damages

inadequate      in the     event      of a       breach does     not    control the

question        whether        preliminary            injunctive        relief        lS


appropriate."       Baker's Aid v.               Hussman    Foodservice      Co.,    830

F.2d 13, 16 (2d Cir. 1987).




                                             5
Case 1:17-cv-07417-VM-HBP Document 99 Filed 12/17/18 Page 6 of 6




      Accordingly,   it is hereby

      ORDERED that the motion so deemed by the Court as filed

by   plaintiff   Coventry   Capital   US    LLC    for   a   preliminary

injunction (Dkt. No. 84)     is DENIED.

SO ORDERED.

Dated:      New York, New York
            17 December 2018
                                        ;
                                            )
                                            ~   ~~ ~
                                                  Victor Marrero     c_ \.N '°' ~)
                                                     U.S.D.J.




                                  6
